Case: 20-60674     Document: 00516169569         Page: 1     Date Filed: 01/18/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-60674                    January 18, 2022
                                Summary Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk
   Louis M. Acha,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 593 609


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Petitioner Louis M. Acha is a native and citizen of Cameroon who
   seeks review of an order by the Board of Immigration Appeals (BIA)
   dismissing his appeal from the denial by the immigration judge (IJ) of Acha’s




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60674      Document: 00516169569          Page: 2   Date Filed: 01/18/2022




                                    No. 20-60674


   application for asylum, withholding of removal, and relief under the
   Convention Against Torture (CAT).
          Acha contends that the IJ’s adverse credibility determination was not
   automatically fatal to his claim that he is entitled to protection under the
   CAT. The BIA erred, he explains, by failing to independently analyze the
   merits of his CAT claim. The Government contends that Acha’s claim is
   unexhausted, but we disagree. That claim is properly before this court
   because it was first raised in Acha’s appellate brief before the BIA. See Omari
   v. Holder, 562 F.3d 314, 321 (5th Cir. 2009). It is true that Acha has
   abandoned any possible claim that he is entitled to asylum or withholding of
   removal because he does not challenge the determination that he lacked
   credibility. See Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008).
   But an adverse credibility finding is not determinative of a CAT claim.
          To establish entitlement to relief under the CAT, an alien must prove
   it is more likely than not that he will be tortured with the consent or
   acquiescence of public officials if he returns to the country in question. 8
   C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1). The BIA based the denial of Acha’s
   CAT claim solely on the adverse credibility finding. Because Acha “offered
   non-testimonial evidence that could independently establish his entitlement
   to CAT relief,” his lack of credible testimony does not preclude him from
   meeting his burden for protection under the CAT. Arulnanthy v. Garland, 17
   F.4th 586, 598–99 (5th Cir. 2021). Acha’s petition for review is GRANTED
   and these proceedings are REMANDED to the BIA to address Acha’s
   claim for protection under the CAT.




                                         2